United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1046
                        ___________________________

                            Djibril Djamil Bah-Traore

                             lllllllllllllllllllllPetitioner

                                           v.

              Eric H. Holder, Jr., Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: September 6, 2013
                           Filed: September 12, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Togolese citizen Djibril Bah-Traore petitions for review of an order of the
Board of Immigration Appeals (BIA), which upheld an immigration judge’s decision
denying him asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). After careful review, we find no basis for granting the
petition, as the BIA’s denial of relief was supported by substantial evidence on the
record as a whole. See Cubillos v. Holder, 565 F.3d 1054, 1056-58 (8th Cir. 2009)
(applying substantial-evidence standard for BIA decision and holding denial of
asylum dictates same outcome on withholding-of-removal claim based on same
underlying factual allegations); Guled v. Mukasey, 515 F.3d 872, 882 (8th Cir. 2008)
(holding separate analysis under CAT is required only when there is evidence alien
may be tortured for reasons unrelated to his claims for asylum and withholding of
removal). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-